                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 4/8/2020
 -------------------------------------------------------------- X
  SCOTT B. ABRAMS,                                              :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          19-CV-10357 (VEC)
                                                                :
                                                                :                ORDER
 HBM PRENSCIA INC., SPECTRIS INC.,                              :
 AND SPECTRIS PLC F/K/A FAIREY                                  :
 AVIATION COMPANY LTD.,                                         :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties have informed the Court of a discovery dispute;

        IT IS HEREBY ORDERED that all parties appear for a telephone conference with the

Court on April 10, 2020, at 10:00 A.M. All parties should attend the conference by calling 1-

888-363-4749, using the access code 3121171 and the security code 6350.



SO ORDERED.
                                                                    ________________________
Date: April 8, 2020                                                    VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                   Page 1 of 1
